If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 19, 2019
              Plaintiff-Appellee,

v                                                                 No. 343961
                                                                  Tuscola Circuit Court
LANA LEE KENNEDY,                                                 LC No. 17-014300-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and BOONSTRA and LETICA, JJ.

PER CURIAM.

       Defendant appeals as of right her third-degree child abuse, MCL 750.136b(5)(b), and
conspiracy to commit third-degree child abuse, MCL 750.136b(5); MCL 750.157a convictions.
Defendant was sentenced to one year and four months to two years’ imprisonment for the child
abuse conviction, and nine days’ imprisonment and five years of probation for the conspiracy
conviction. We affirm.

                         I. RELEVANT FACTUAL BACKGROUND

        On November 9, 2016, defendant and her daughter, Tricia Deo, brought Deo’s two-
month-old son, WLD, to the Tuscola County Health Department to inquire about the financial
benefits of the Women, Infants, and Children (WIC) program. In order to determine eligibility,
the clinic assistant performed a nutrition assessment for WLD. The assessment revealed that the
baby was very small and had lost significant weight since his birth, which was unusual for a
child his age. Defendant and Deo indicated that he had issues with feeding and properly taking a
bottle. After the nutrition assessment, a Health Department employee informed Deo and
defendant that WLD needed to be seen by a doctor. Defendant or Deo stated that the child had
already been evaluated by a physician, but that physician’s office indicated that WLD had never
been seen.

        Based on the interaction with defendant and Deo, the Health Department employee
contacted Centralized Intake, which operates as a call center for people to report abuse.
Centralized Intake received a complaint about suspected abuse regarding WLD, particularly
alleging medical and physical neglect of a child. After failed attempts to contact the family, a


                                              -1-
Department of Health and Human Services (DHHS) worker approached Deo at her place of
employment and directed her to take the child to the hospital. Deo agreed; however, defendant
later called the DHHS employee and claimed that the baby did not need to see a doctor because
he was healthy.

        Nevertheless, Deo and defendant brought WLD to the hospital. It was determined that
WLD was suffering from severe dehydration and malnutrition. As a result, WLD’s liver was no
longer functioning appropriately, and was beginning to deteriorate: WLD’s condition was life
threatening. WLD did not have any underlying medical condition, which therefore indicated that
WLD had been abused and neglected.

        At the time of WLD’s hospitalization, it was established that defendant had been
experiencing financial issues. Defendant was the primary caregiver of WLD, while Deo worked
full-time during the week and on Saturdays. Defendant also controlled most of the household’s
finances. Defendant admitted her concern for the child’s weight loss and stated that she knew
that he had trouble feeding properly.

        WLD did not have health insurance. Deo testified that defendant likely would have
prevented her from taking WLD to the doctor because defendant was concerned about finances
and the family was close to losing their home. Moreover, when asked during a police interview
if financial troubles contributed to the decision to forgo medical care, defendant responded, “He
has no insurance.” When asked during the same interview if defendant would have taken the
child to the doctor if he had health insurance, defendant responded that she probably would have.

      At the close of trial, defendant was convicted of third-degree child abuse and conspiracy
to commit third-degree child abuse. This appeal followed.

                                         II. ANALYSIS

                            A. EXPERT WITNESSES TESTIMONY

      Defendant first argues that the trial court erred by allowing expert witnesses to testify
beyond their areas of expertise and comment on defendant’s intent or knowledge under MCL
750.136b(5). We disagree.

       In order to consider an issue on appeal, the issue must be raised before the trial court.
People v Grant, 445 Mich. 535, 546; 520 NW2d 123 (1994). As defendant only objected to one
expert witness’s testimony, this issue is partially preserved. When properly preserved for appeal,
this Court reviews a trial court’s rulings on evidentiary issues for an abuse of discretion. People
v Fomby, 300 Mich. App. 46, 48; 831 NW2d 887 (2013). However, the plain error standard of
review applies to unpreserved claims of nonconstitutional error. People v Carines, 460 Mich.
750, 763-764; 597 NW2d 130 (1999). “To avoid forfeiture under the plain error rule, three
requirements must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or
obvious, 3) and the plain error affected substantial rights.” Id. at 763. The final prong requires
“a showing of prejudice, i.e., that the error affected the outcome of the lower court proceedings.”
Id.


                                                -2-
        MRE 702 provides that expert testimony is proper “[i]f the court determines that
scientific, technical, or other specialized knowledge will assist the trier of fact to understand the
evidence or determine a fact in issue . . . .” This Court has concluded that expert testimony is
required to interpret medical conditions or medical evidence because it is beyond the ability of
ordinary persons to evaluate. People v McFarlane, 325 Mich. App. 507, 518; 926 NW2d 339
(2018). “The critical inquiry, however, is whether such testimony will aid the factfinder in
making the ultimate decision in the case.” People v Ray, 191 Mich. App. 706, 707; 479 NW2d 1
(1991). The extent of a witness’s expertise is usually for the jury to decide. People v Whitfield,
425 Mich. 116, 123-124; 388 NW2d 206 (1986). “Moreover, if an expert’s opinion is otherwise
admissible, it does not become objectionable merely because it embraces an ultimate issue to be
decided by the trier of fact.” McFarlane, 325 Mich. App. at 519 (quotation marks and citations
omitted). See also MRE 704.

         Defendant argues that it was improper for the trial court to permit each medical expert to
render an opinion as to whether WLD’s unhealthy condition was visible to the naked eye to
someone without medical training. MRE 702 provides that expert witnesses may testify so long
as the testimony incorporates a specialized knowledge or skill that would assist the jury in
understanding the evidence or determining a fact in issue. In this case, the expert testimony
regarding what the naked eye could see accomplishes both. All of the expert witnesses who
testified in this case actually treated WLD during his hospitalization. Their testimony helped the
jury understand the severity of WLD’s condition, based on their first-hand and specialized
knowledge. The two-month-old child was described as presenting with a severely emaciated
appearance and loose-hanging skin. Ultimately, these treating physicians diagnosed WLD as
being severely dehydrated and malnourished. Thus, we conclude that the expert testimony
testimony aided the jury in understanding the significance of the medical experts’ diagnoses.
Based on WLD’s severe condition with no underlying medical cause, the testimony was relevant
to a determination regarding whether an individual would have realized that the child required
treatment just by looking at him.

        Defendant further argues that the experts’ testimony embraced an ultimate issue of
defendant’s intent or knowledge under MCL 750.136b(5)(b), which states that a person is guilty
of third-degree child abuse if “[t]he person knowingly or intentionally commits an act that under
the circumstances poses an unreasonable risk of harm or injury to a child, and the act results in
physical harm to a child.” We conclude that defendant’s argument lacks merit. An expert may
provide an opinion that embraces an ultimate issue to be decided by the jury. See MRE 704.
Although the experts’ testimony embraces, to some extent, the issue of defendant’s intent or
knowledge with respect to the decision not to seek medical care for WLD, the testimony was
proper under MRE 704.

        Defendant also argues that defense counsel provided ineffective assistance by failing to
object to the testimony of three medical experts that WLD’s unhealthy condition was visible to
the naked eye. We disagree.

        A defendant has the right to the effective assistance of counsel in a criminal case.
Strickland v Washington, 466 U.S. 668, 686; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). “Defense
counsel should be strongly presumed to have rendered adequate assistance . . . .” People v
Vaughn, 491 Mich. 642, 670; 821 NW2d 288 (2012) (quotation marks and citation omitted). In

                                                -3-
order to succeed on a claim of ineffective assistance of counsel, the defendant bears the burden
of showing that trial counsel’s performance fell below an objective standard of reasonableness,
Strickland, 466 U.S. at 688, and that the deficient performance resulted in prejudice, id. at 692.
Whether counsel’s assistance fell below a standard of objective reasonableness requires an
inquiry into whether the conduct was “outside the wide range of professionally competent
assistance.” Id. at 690. “Prejudice means a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” People v
Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018) (quotation marks and citation omitted).

        Defense counsel’s conduct did not fall below an objective standard of reasonableness. In
this case, the expert witnesses provided proper testimony under MRE 702 because their special
knowledge of medicine aided the jury in understanding the severity of WLD’s condition as it
appeared to the naked eye and determine a fact in issue regarding whether WLD’s condition was
caused by human agency. “[D]efense counsel is not required to make a meritless request or
objection.” People v Chelmicki, 305 Mich. App. 58, 69; 850 NW2d 612 (2014). Defendant’s
ineffective assistance of counsel claim is without merit.

                             B. SUFFICIENCY OF THE EVIDENCE

       Defendant next argues that the prosecution presented insufficient evidence to convict her
of the offenses of third-degree child abuse and conspiracy to commit third-degree child abuse.
We disagree.

        This Court reviews de novo challenges to the sufficiency of the evidence. People v
Miller, 326 Mich. App. 719, 833; 929 NW2d 821 (2019). “In determining whether sufficient
evidence exists to sustain a conviction, this Court reviews the evidence in the light most
favorable to the prosecution, and considers whether there was sufficient evidence to justify a
rational trier of fact in finding guilt beyond a reasonable doubt.” People v Harris, 495 Mich. 120,
126; 845 NW2d 477 (2014). “[A] reviewing court is required to draw all reasonable inferences
and make credibility choices in support of the jury verdict.” People v Nowack, 462 Mich. 392,
400; 614 NW2d 78 (2000). Moreover, “[t]he scope of review is the same whether the evidence
is direct or circumstantial.” Id. “It is for the trier of fact, not the appellate court, to determine
what inferences may be fairly drawn from the evidence and to determine the weight to be
accorded those inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002).

       Under MCL 750.136b(5)(b), an individual is guilty of child abuse in the third degree if

       [t]he person knowingly or intentionally commits an act that under the
       circumstances poses an unreasonable risk of harm or injury to a child, and the act
       results in physical harm to a child.

MCL 750.136b(e) defines “physical harm” as “any injury to a child’s physical condition.”

        Defendant specifically argues that the prosecution failed to present sufficient evidence to
establish that she knowingly or intentionally committed an act that posed an unreasonable risk of
harm or injury to WLD, and that she knew or intended that the act would pose an unreasonable

                                                 -4-
risk of harm or injury to WLD. Michigan courts have not specified whether third-degree child
abuse is a specific intent crime or a general intent crime. However, our Supreme Court has
concluded, “[t]he need to draw the common-law distinction between specific and general intent
is not required under the plain language of the statute” as long as the jury is properly instructed
concerning the statutory requirements. People v Maynor, 470 Mich. 289, 296; 683 NW2d 565
(2004) (quotation marks omitted). “Where the language is unambiguous, we give words their
plain meaning and apply the statute as written.” Id. at 295. MCL 750.136b(5)(b) states that a
person is guilty of third-degree child abuse if “[t]he person knowingly or intentionally commits
an act that under the circumstances poses an unreasonable risk of harm or injury to a child . . . .”
In this case, the trial court properly instructed the jury that the prosecution was required to prove
that defendant “knowingly or intentionally committed an act that under the circumstances posed
an unreasonable risk of harm or injury to [WLD] and that the act resulted in physical harm.”

         Moreover, we conclude that the prosecution presented sufficient evidence to establish
that defendant acted with the intent that she argues is required to support her convictions. Deo
testified that defendant knew WLD had difficulties properly taking a bottle and experienced
weight loss. Defendant stated during her police interview that she was aware that WLD was
losing weight, but the fact that the child had no insurance was a factor in not seeking medical
care. There was expert-witness testimony that WLD’s unhealthy condition was readily apparent,
as WLD presented looking emaciated with loose-hanging skin. Defendant also testified that
although she had been concerned WLD wasn’t gaining weight, she was not the child’s mother,
and it was not her responsibility to provide medical care. On the basis of this testimony, the jury
could find beyond a reasonable doubt that the prosecution established the element of intent or
knowledge for purposes of MCL 750.136b(5).

        Defendant also challenges the sufficiency of the evidence supporting her conspiracy to
commit third-degree child abuse conviction. MCL 750.157a provides that “[a]ny person who
conspires together with 1 or more persons to commit an offense prohibited by law, or to commit
a legal act in an illegal manner is guilty of the crime of conspiracy . . . .” “The gist of conspiracy
lies in the illegal agreement; once the agreement is formed, the crime is complete.” People v
Seewald, 499 Mich. 111, 117; 879 NW2d 237 (2016) (quotation marks and citations omitted).
“Michigan law requires no proof of an overt act taken in furtherance of the conspiracy.” Id.
“[T]here must be proof demonstrating that the parties specifically intended to further, promote,
advance, or pursue an unlawful objective.” People v Justice (After Remand), 454 Mich. 334, 347;
562 NW2d 652 (1997). “[D]irect proof of the conspiracy is not essential; instead, proof may be
derived from the circumstances, acts, and conduct of the parties.” Id.

        In order to prove that defendant committed conspiracy, the prosecution must establish (1)
an agreement with (2) another (3) to commit the crime of third-degree child abuse. See MCL
750.157a. The prosecution is not required to prove that the crime was actually committed.
Seewald, 499 Mich. at 117. To demonstrate an implicit agreement between defendant and Deo to
intentionally delay medical care for WLD, the prosecution presented evidence that defendant had
significant control over the family household and the family was experiencing financial issues at
the time. Defendant was the primary caregiver of WLD, while Deo worked a full-time job.
However, WLD did not have health insurance. Deo testified that she believed that had she tried
to take WLD to the doctor, defendant likely would have prevented her because WLD did not
have health insurance and defendant was concerned about finances. Moreover, defendant stated

                                                 -5-
during her police interview that if WLD had insurance, she probably would have taken him to
the doctor. Because evidence was presented that neither defendant nor Deo attempted to seek
medical care for WLD because of their financial situation, the jury could infer beyond a
reasonable doubt that an agreement had been formed to delay the child’s medical care. Again,
we conclude that the prosecution presented sufficient evidence to support defendant’s conspiracy
to commit third-degree child abuse conviction.

                                 C. SENTENCE DEPARTURE

       Finally, defendant argues that the trial court abused its discretion by departing from the
minimum sentencing guidelines range that upwardly departed from defendant’s intermediate
sanction cell without providing substantial and compelling reasons for the departure. However,
because the trial court did not depart from the recommended minimum guidelines range, and
defendant’s argument is without merit.

         MCL 769.34(4), which addresses a defendant’s entitlement to an intermediate sanction,
states, in pertinent part:

                Intermediate sanctions shall be imposed under this chapter as follows:

               (a) If the upper limit of the recommended minimum sentence range for a
       defendant determined under the sentencing guidelines set forth in chapter XVII is
       18 months or less, the court shall impose an intermediate sanction unless the court
       states on the record a substantial and compelling reason to sentence the individual
       to the jurisdiction of the department of corrections. An intermediate sanction may
       include a jail term that does not exceed the upper limit of the recommended
       minimum sentence range or 12 months, whichever is less. [Emphasis added.]

                                              * * *

        However, according to People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015),
trial courts are no longer bound by the sentencing guidelines. Moreover, “our Supreme Court in
Lockridge specifically stated that any part of MCL 769.34 that refers to the guidelines as
mandatory or refers to departures from the guidelines is severed or struck down.” People v
Schrauben, 314 Mich. App. 181, 194; 886 NW2d 173 (2016). In Schrauben, this Court
additionally “[struck] down the requirement that a trial court must articulate substantial and
compelling reasons to depart from an intermediate sanction.” Schrauben, 314 Mich. App. at 194-
195. This Court replaced the mandatory language of MCL 769.34(4) with permissive language
that provides trial courts with the discretion to impose an intermediate sanction if the upper limit
of the recommended minimum sentence is 18 months or less. Id. at 195. As a result, “a trial
court is no longer required to impose an intermediate sanction.” Id. at 194.

        In this case, the trial court imposed a sentence within the discretionary power that
Lockridge provided and Schrauben refined. The trial court properly referenced the guidelines
and sentenced defendant using the Class G grid. After calculating defendant’s OVs and PRVs,
defendant’s guidelines range was determined to be 0 to 17 months. Because the upper limit of
the recommended sentence range was less than 18 months, defendant was within an intermediate

                                                -6-
sanction cell. However, under Lockridge and Schrauben, the trial court was not required to
impose an intermediate sanction. And because the sentence was within the guidelines range, this
Court must affirm. MCL 769.34(10); see also Schrauben, 314 Mich. App. at 196.

       Affirmed.


                                                          /s/ Kathleen Jansen
                                                          /s/ Mark T. Boonstra
                                                          /s/ Anica Letica




                                              -7-